Order filed May 24, 2012, Withdrawn, Appeal Reinstated and Order filed June 14,
2012.




                                           In The

                       Fourteenth Court of Appeals
                                       ____________

                                   NO. 14-12-00144-CR
                                      ____________

                            HENRY ONYINYE IWU, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee


                 On Appeal from the County Criminal Court at Law No. 1
                                  Harris County, Texas
                             Trial Court Cause No. 1765330


                                        ORDER

       On May 24, 2012, this Court issued an order abating the appeal and directing the
trial court to conduct a hearing to determine the reason for failure to file appellant's brief.
On June 11, 2012, appellant filed a motion to dismiss his appeal.

       Accordingly, our order of May 24, 2012, is WITHDRAWN.                   The appeal is
REINSTATED.

                                           PER CURIAM